Citation Nr: 0513665	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral gout.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from June 1965 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                 


FINDING OF FACT

The appellant's bilateral gout is primarily characterized by 
tenderness of the proximal great toes; the appellant has no 
impairment of health, objectively supported by examination 
findings, secondary to gout, or exacerbations of gout, 
incapacitation in nature, occurring three or more times a 
year.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for bilateral gout have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5017 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

In November 2002, the appellant filed a claim of entitlement 
to service connection for bilateral gout, as secondary to his 
service-connected diabetes mellitus.  By an August 2003 
rating action, the RO granted the appellant's claim for 
service connection for bilateral gout and assigned a 
noncompensable disability rating, effective from October 29, 
2002.  The appellant disagreed with the evaluation and 
initiated an appeal.  In a March 2004 rating decision, the RO 
increased the disability rating for the appellant's service-
connected gout from zero percent to 20 percent disabling, 
effective from October 29, 2002.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, it is not necessary to 
scrutinize the quality of notice afforded the appellant, as 
notice was not required for the issue of entitlement to an 
initial evaluation in excess of 20 percent for gout.   

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent a 
VA examination for his gout in January 2003 and January 2004.  
Therefore, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

II.  Factual Background

By a February 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
diabetes mellitus, secondary to Agent Orange exposure.  At 
that time, the RO assigned a 20 percent disability rating for 
the appellant's service-connected diabetes, effective from 
July 9, 2001.  

A private medical treatment record from L.W.W., D.O., M.P.H., 
dated in March 2002, shows that at that time, Dr. W. noted 
that the appellant had some peripheral edema into his legs.  
The pertinent diagnoses were diabetes mellitus, type II, with 
associated diabetic neuropathy of the legs, and peripheral 
vascular disease that appeared to be impairing circulation 
that was causing the swelling.  

In June 2002, the appellant underwent a VA examination for 
the purpose of determining whether the appellant's lower 
extremity neuropathy symptoms and/or peripheral edema were 
related to his service-connected diabetes mellitus.  In 
regard to the appellant's lower extremity edema, it was noted 
that according to the appellant, approximately three months 
prior to the diagnosis of his diabetes, he started to notice 
some swelling in his lower extremities.  The appellant stated 
that he worked at a cabinet factory and that he had to stand 
on his feet all day at work, which aggravated the swelling.  
He indicated that the edema was better on the weekends when 
he did not have to stand on his feet all day long.  In regard 
to the appellant's peripheral neuropathy, it was reported 
that according to the appellant, he had numbness in both 
legs, from the thighs all the way down to the feet on both 
sides, for the past year and a half.  The appellant noted 
that he was diagnosed with diabetes in April 2001.  He stated 
that he had constant pain in both feet and ankles at a level 
of 5 on a scale of 1 to 10, which had also been present for 
the past year and a half.  It was indicated that the 
appellant took Elavil at bedtime for the paresthesia.  The 
appellant reported that standing on his feet all day long at 
work increased the discomfort in his feet.  According to the 
appellant, the discomfort did not interfere with his 
activities at home, but he was not very active.  The 
appellant noted that he was not able to play golf or hunt 
because of the pain in his feet.  

The physical examination of the appellant's extremities 
revealed a 2+ pitting edema over both lower tibial areas, but 
not over the feet.  The examining physician indicated that he 
was able to palpate the appellant's posterior tibial and 
dorsalis pedis pulses on the right, but that he was unable to 
palpate the dorsalis pedis pulses on the left.  The 
appellant's posterior tibial pulses were palpable.  Filament 
testing was completely abnormal and the examiner stated that 
the appellant was unable to feel the filament over either 
foot.  Vibratory sensation was diminished over both ankles, 
and motor strength was normal.  The appellant's feet were 
warm, and there was no discoloration or skin breakdown.  The 
pertinent diagnoses were diabetes mellitus type II, diabetic 
peripheral neuropathy, and peripheral edema secondary to the 
autonomic nerve dysfunction involving the peripheral small 
vessels, secondary to the diabetes.      

In a July 2002 rating action, the RO granted the appellant's 
claim of entitlement to service connection for diabetic 
neuropathy of both lower extremities, secondary to the 
service-connected diabetes.  In the same rating action, the 
RO also granted the appellant's claim of entitlement to 
service connection for peripheral vascular disease of both 
lower extremities, secondary to the service-connected 
diabetes.  At that time, the RO assigned separate 20 percent 
disability ratings for the service-connected diabetic 
neuropathy of the right and left lower extremities, 
respectively, effective from July 9, 2001.  The RO also 
assigned separate 10 percent disability ratings for the 
service-connected peripheral vascular disease of the right 
and left lower extremities, respectively, effective from July 
9, 2001.       

A private medical treatment record from Dr. W., dated in 
August 2002, shows that at that time, the appellant sought 
treatment for problems with the outer aspect of his left 
foot.  According to the appellant, the problems had started 
within the last two weeks and were getting worse.  The 
appellant denied twisting or injuring the left foot.  Dr. W. 
noted that the appellant's left foot was markedly tender and 
appeared swollen and warm to feel, which was directly 
different than the right side.  There was no evidence of 
redness.  The left foot symptoms went across the metatarsal 
head of the 4th and 5th toes on the left side.  The appellant 
had no tenderness from motion underneath, and there was no 
tenderness of the joint.  The assessment was of asymmetrical 
left foot arthralgia of the 4th and 5th head of the 
metatarsals on an "a traumatic basis."  Dr. W. noted that 
laboratory tests were to be conducted.      

A private medical statement from Dr. W., dated in September 
2002, shows that at that time, Dr. W. stated that the 
laboratory tests from August 2002 showed no evidence of acute 
Lyme disease.  According to Dr. W., sedimentation rate was 
also very normal at 8, with the normal range noted as 0 to 
15, and the rheumatoid factor for evaluation for rheumatoid 
arthritis was negative.  The appellant's uric acid level, for 
evaluation for gout, was slightly elevated at 9, with the 
normal range noted as 3.5 to 7.2.        

In November 2002, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from February to September 
2002.  The records show that in February 2002, the appellant 
underwent an examination for his diabetes.  Upon physical 
examination, it was noted that his extremities showed no 
clubbing, cyanosis, or edema.  Diabetic foot examination 
showed good coloration and good pedal pulses.  There was no 
sensation to the monofilament.  The pertinent diagnosis was 
diabetes.  The records further reflect that in March 2002, 
the appellant underwent an Agent Orange examination.  Upon 
physical examination of the appellant's extremities, it was 
noted that the color of the appellant's feet was good and 
that there was no active excoriations or lesions.  Pulses 
were palpable although slightly diminished.  There was some 
mild edema, but it was nonpitting.  Sensation was decreased 
on both feet with monofilament line.  The pertinent diagnosis 
was diabetes, type II.  According to the records, in March 
2002, the appellant also underwent physical therapy for his 
edema.  At that time, it was noted that according to the 
appellant, his feet would swell up after being on his feet 
all day long at work.  It was further reported that the 
appellant was issued compression and anti-embolism stockings.  
In September 2002, the appellant underwent a follow-up 
examination for his diabetes.  At that time, it was noted 
that the appellant had complaints of a painful foot.  It was 
reported that according to the appellant, he had been told 
that he had gout.  Upon physical examination of the 
appellant's extremities, there was no clubbing, cyanosis, or 
edema.  On the appellant's "one foot," there was a little 
bit of swelling and warmth to the touch and it was 
erythematous.  The pertinent diagnoses were gout, diabetes, 
and diabetic neuropathy.     

In December 2002, the RO received VAMC outpatient treatment 
records from September to December 2002.  The records show 
that in December 2002, the appellant underwent a follow-up 
examination.  At that time, it was noted that the appellant 
was still complaining of pain with his feet.  The physical 
examination of the appellant's extremities showed no clubbing 
or cyanosis, but there was still trace edema.  In regard to a 
"plan," it was noted that the appellant was to be taken off 
Indocin and should start taking Naprosyn.  

In January 2003, the appellant underwent a VA examination.  
At that time, the examining physician noted that since the 
appellant's last VA examination in June 2002, the appellant 
had been seen at a private clinic in August 2002 for pain in 
the left foot, which he had had for a couple of weeks.  While 
at the private clinic, the appellant's uric acid level was 
drawn and was shown to be a 9, and it was felt that the 
appellant was experiencing an attack of gout.  The appellant 
was treated with Indocin, but according to VAMC outpatient 
treatment records, he was recently switched to Naproxen.  The 
examiner reported that it was not noted that the Naproxen was 
specifically for the gout.  According to the examiner, it was 
difficult to know the frequency of the appellant's gouty 
attacks since the first one was in August 2002, and "because 
of his chronic peripheral neuropathy pain," which was worse 
when he was standing on his feet a long time at work.  The 
examiner stated that there was no definite indication that 
the appellant had had any real acute attack affecting either 
foot since August 2002.  The examiner further indicated that 
the appellant's peripheral edema was due to autonomic 
dysfunction related to his diabetes, and that the appellant 
did have decreased peripheral pulses on the left side, as 
noted in the June 2002 VA examination report.  

Upon physical examination, there was no swelling of the 
appellant's feet and no tenderness, increased redness, or 
heat.  The examiner indicated that basically, the appellant 
was not experiencing any acute gouty attack at the time of 
the examination.  The diagnosis was hyperuricemia with gout, 
with first attack occurring in August 2002 in the left foot, 
with possible milder attack occurring in the right foot.  The 
examiner noted that the appellant's chronic pain that he 
experienced in his feet was secondary to the diabetic 
peripheral neuropathy and not secondary to the gout.  
According to the examiner, the appellant's gout was not 
directly due to the diabetes; however, it was considered a 
part of the metabolic syndrome mentioned above, of which 
diabetes was also part of.  The examiner reported that the 
appellant's diabetes was not an aggravating factor in terms 
of gout.      

By an August 2003 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
gout, bilateral, as secondary to the service-connected 
diabetes, and a noncompensable disability rating was assigned 
under the provisions 38 C.F.R. § 4.71a, Diagnostic Code 5017, 
effective from November 29, 2002.  

In the appellant's notice of disagreement (NOD), dated in 
September 2003, the appellant stated that due to his gout, he 
experienced problems with the range of motion of his toes and 
ankles.  The appellant indicated that he also experienced 
popping and cracking in his toes and ankles, with pain on 
motion.  

In a private medical statement from Dr. W., dated in 
September 2003, Dr. W. indicated that the appellant had 
numerous disabilities, including post phlebitic syndrome, 
diabetes mellitus, with neuropathy, gout, and peripheral 
edema.  According to Dr. W., the appellant's disabilities 
formed an interrelated multi-diagnosis that affected his 
ability to work on a reasonable basis and together tended to 
cause him to have aggravation and worsening of those 
conditions, with a certain amount of stress or overwork.  

In November 2003, the RO received VAMC outpatient treatment 
records, from December 2002 to September 2003.  The records 
show that in June 2003, the appellant underwent a follow-up 
examination.  At that time, upon physical examination of the 
appellant's extremities, it was noted that the appellant had 
trace edema, with no clubbing or cyanosis.  

In January 2004, the appellant underwent a VA examination.  
The examination was conducted by the same examiner from the 
appellant's January 2003 VA examination.  The examiner stated 
that on questioning the appellant, the appellant indicated 
that he had chronic pain in his feet, which he realized was 
due to his significant diabetic peripheral neuropathy.  The 
examiner reported that when he had seen the appellant in 
January 2003, he had specifically noted that the chronic pain 
that the appellant experienced in the feet was secondary to 
the diabetic peripheral neuropathy and not secondary to gout.  
The examiner revealed that according to the appellant, since 
he was seen in January 2003, he had had at least six flare-
ups of acute gout in one foot or the other, the main area 
being the proximal great toes.  The left side was usually 
worse or more frequent than the right side.  The last episode 
was in November 2003.  The appellant was taking Indocin twice 
a day, but when he had a flare-up, he also took Aleve.  The 
pain level was usually around 8 to 9 on a scale of 1 to 10, 
and occasionally would go up to a 10 on a scale of 1 to 10 
and would cause him to limp.  The appellant would take a 
couple extra Aleve and within about a couple of hours, the 
pain level decreased to the 4 to 5 on a scale of 1 to 10 
level, which basically was the constant pain level of his 
peripheral neuropathy.  The examiner noted that "it [did 
not] interfere with activities of daily living [or] . . . his 
occupation."  According to the examiner, the appellant was 
able to sit down and take the Aleve and not have to walk very 
much where he worked, which was helpful.  The examiner stated 
that the appellant did not have to use any assistive device 
when he had a flare-up, and he did not have to wear 
corrective shoes or any inserts in relation to the gout.  In 
regard to prolonged standing and walking, the examiner noted 
that it was primarily the peripheral neuropathy that affected 
the appellant with those activities and not the gout, unless 
he had an acute flare-up as mentioned above.  The examiner 
stated that the appellant's gout would not cause any abnormal 
weight bearing and had no effect anywhere else on his foot 
and ankle area.      

Physical examination of the appellant's feet showed that 
there was mild tenderness over the proximal great toes, 
bilaterally at the metatarsal phalangeal joints.  On plantar 
flexion of the great toes, there was mild to moderate 
discomfort in that area.  No other toes appeared to be 
involved.  The examiner noted that in the January 2003 VA 
examination, the appellant had no sensory sensation by 
monofilament testing because of his severe diabetic 
peripheral neuropathy and, as such, that test did not need to 
be repeated.  According to the examiner, the appellant was 
not having any current flare-ups of gout.  The examiner noted 
that the appellant's uric acid level was obtained and that it 
was 5.2 with normal noted as 3.5 to 7.2.  

At the time of the appellant's January 2004 VA examination, 
the appellant had x-rays taken of his feet.  The x-ray of the 
appellant's right foot was interpreted as showing minimal 
hypertrophic arthritic changes at the metacarpal phalangeal 
(MP) joint level of the great right toe.  No associated 
erosions were seen.  A right plantar calcaneal spur was also 
present.  The x-ray of the appellant's left foot was reported 
to show minimal hypertrophic arthritic changes at the MP 
joint level of the left great toe.  No associated erosions 
were seen.  A left plantar calcaneal spur was also present.  
Following the physical examination and a review of the x-
rays, the examiner diagnosed the appellant with 
hyperuricemia, with attacks of acute gout affecting the great 
toes on one foot or the other, and diabetic peripheral 
neuropathy, which was the cause of his chronic foot pain, 
which was separate from the gouty attack foot pain.  The 
examiner stated that the arthritic changes affecting the 
appellant's great toes were due to osteoarthritis and not 
gout.  However, the examiner indicated that that was the most 
common joint affected by acute gout.  

In a March 2004 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
bilateral gout to 20 percent disabling under Diagnostic Code 
5017, effective from October 29, 2002.


In the appellant's substantive appeal, the appellant stated 
that he had approximately 12 incapacitating episodes of gout 
per year.  The appellant indicated that the episodes were 
such that he had to leave work and go home, since he could no 
longer stand or walk, which were major requirements of his 
job.  The appellant noted that he had attached a sick leave 
report which showed his lost time from work because of his 
gout.  Attached to the substantive appeal was a computer-
generated printout from his employer entitled "WCI Payroll 
Comment System."  According to the computer printout, on 
October 31, 2003, the appellant was absent from work due to 
sore feet.  The computer printout also reflects that on 
October 20, 2003, November 14, 2003, and January 30, 2004, 
the appellant was absent under FMLA.  Written in pen next to 
"FMLA," on each of the aforementioned days, was the word 
"feet."  In addition, written in pen on the first page of 
the computer printout was a statement which read as follows, 
"[the appellant] ha[d] used all of his vacation 16 days 
[sic] because of his feet and legs."  The statement was not 
signed or dated and it is not known who wrote the statement.     

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since October 
2002.  

The appellant's gout is currently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  Under this Diagnostic Code gout is 
rated pursuant to the criteria for evaluating rheumatoid 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Diagnostic Code 5002 provides a 20 
percent evaluation where there are one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to Diagnostic Code 5002 states that 
ratings for an active process will not be combined with 
ratings for chronic residuals.  Instead, the higher of the 
two evaluations should be assigned.

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  

The criteria for an initial evaluation in excess of 20 
percent under Diagnostic Code 5002 have not been met.  In 
this regard, the evidence of record shows that the appellant 
was first diagnosed with gout in approximately August 2002.  
At that time, the appellant's gout symptoms were of a 
markedly tender and swollen left foot that was warm to feel.  
In addition, the left foot symptoms went across the 
metatarsal head of the 4th and 5th toes on the left side.  
However, there was no tenderness from motion underneath, and 
there was no tenderness of the joint.  Moreover, clearly 
before the appellant was diagnosed with gout in August 2002, 
the appellant experienced bilateral foot problems due to his 
other service-connected disabilities.  VAMC outpatient 
treatment records show that in March 2002, the appellant 
stated that his feet would swell up after being on his feet 
all day long at work.  Moreover, in the appellant's June 2002 
VA examination, the appellant reported that he had had 
constant pain in his feet for the last year and a half.  
These symptoms were attributed to the appellant's service-
connected diabetes, bilateral peripheral neuropathy, and 
bilateral peripheral vascular disease.  In this regard, in 
the appellant's January 2003 VA examination, the examiner 
specifically stated that the appellant's chronic pain that he 
experienced in his feet was secondary to the diabetic 
peripheral neuropathy, and not due to the gout.  In addition, 
in the appellant's January 2004 VA examination, although the 
examiner reported that the appellant had hyperuricemia, with 
attacks of acute gout affecting the great toes on one foot or 
the other, the examiner also noted that the appellant had 
diabetic peripheral neuropathy, which was the cause of his 
chronic foot pain and was separate from the gout attack foot 
pain.  

In this case, according to the appellant's January 2004 VA 
examination, the areas most affected by the appellant's gout 
are the proximal great toes.  In this regard, the January 
2004 VA examination showed that there was mild tenderness 
over the proximal great toes, bilaterally, at the metatarsal 
phalangeal joint.  On plantar flexion of the great toes, 
there was mild to moderate discomfort in that area.  However, 
no other toes appeared to be involved.  In addition, although 
the appellant stated that since his last VA examination in 
January 2003, he had experienced approximately six flare-ups 
of acute gout in one foot or the other, the appellant also 
reported that when he had the flare-ups, he took a couple 
extra Aleve in addition to his regular Indocin medication, 
and the pain level subsided within a couple of hours.  
Moreover, the examiner noted that the appellant's gout did 
not interfere with  "activities of daily living [or] . . . 
his occupation."  

The Board further recognizes that in the appellant's 
substantive appeal, he indicated that he had approximately 12 
incapacitating episodes of gout per year.  The appellant 
noted that the episodes were such that he had to leave work 
and go home, since he could no longer stand or walk, which 
were major requirements of his job.  In this regard, the 
appellant submitted a sick leave report from his employer 
which showed that he missed the following days: (1) September 
12, 2003, absent because feet were swollen, (2) October 31, 
2003, absent due to sore feet, (3) October 20, 2003, FMLA-
feet, (4) November 14, 2003, FMLA-feet, and (5) January 30, 
2004, FMLA-feet.  The sick leave report also includes a 
statement to the effect that the appellant had missed 16 days 
from work because of his feet and legs.  However, the 
statement was not signed or dated and it is not known who 
wrote the statement.  Regardless, although from September 
2003 to January 2004, the appellant missed 5 days from work 
due to swollen or sore feet, and had possibly missed a total 
of 16 days due to his feet and legs, there is no evidence 
showing that the days missed were specifically due to the 
appellant's gout.  As previously stated, while the 
appellant's gout is primarily characterized by tenderness of 
the proximal toes, the appellant has other foot problems, 
such as chronic pain and swelling in his feet, which are 
mostly due to his other service-connected disabilities.  In 
the appellant's January 2004 VA examination, the examiner 
specifically stated that the appellant's chronic pain that he 
experienced in his feet was secondary to the diabetic 
peripheral neuropathy, and not due to the gout.  The examiner 
also stated that in regard to prolonged standing and walking, 
it was primarily the peripheral neuropathy that affected the 
appellant with those activities and not the gout, unless he 
had an acute flare-up.  Moreover, the examiner from the 
appellant's January 2004 VA examination further noted that 
the appellant's gout would not cause any abnormal weight 
bearing and had no effect anywhere else on his foot and ankle 
area.  

The Board has taken into account the appellant's statements 
concerning the cause of his foot problems.  While as a 
layperson without medical training the appellant is competent 
to describe his symptomatology, he is not competent to render 
a medical opinion concerning the disease process or processes 
which cause such symptoms.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board places greater weight on the 
reports of the January 2003 and January 2004 VA examinations, 
which, as previously stated, attribute most of the 
appellant's bilateral foot complaints to other service-
connected disabilities.  In addition, to the extent that the 
appellant has flare-ups of his gout, the Board notes that the 
appellant has also admitted that he is able to abort these 
flare-ups with medication.

In light of the above, the Board finds that the medical 
evidence of record is against an increased initial rating for 
the appellant's bilateral gout.  Neither symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings nor incapacitating 
exacerbations occurring 3 or more times a year have been 
demonstrated.  While the appellant has reported up to 6 to 12 
acute episodes of gout per year, these episodes respond to 
medication and are not shown by the record to be 
incapacitating.  Likewise, the record does not reflect 
definite impairment of the appellant's health objectively 
supported by examination findings.  Overall, the disability 
picture is more accurately reflected under the criteria for a 
20 percent rating.  As such, it follows that the criteria for 
a 40 percent evaluation have not been met.   

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the appellant's 
bilateral gout, as measured by limitation of motion of the 
part affected.  In this regard, the x-rays from the 
appellant's January 2004 VA examination show that the 
appellant had minimal hypertrophic arthritic changes at the 
MP joint level of the bilateral great toes.  However, the 
examiner specifically stated that the arthritic changes 
affecting the great toes were due to osteoarthritis and not 
gout.  In addition, in the appellant's September 2003 NOD, 
the appellant stated that due to his gout, he experienced 
problems with range of motion in his toes.  However, in this 
regard, the diagnostic codes for foot disabilities, 
Diagnostic Codes 5276 through 5284, do not include a 
diagnostic code specifically addressing limitation of motion 
or ankylosis of individual toes.  Thus, consideration was 
given to Diagnostic Codes 5278 (unilateral claw foot), 5280 
(unilateral hallux valgus), 5283 (malunion of or nonunion of 
metatarsal bones) and 5284 (other foot injuries).  However, 
the recent VA examination reports do not indicate evidence of 
claw foot or hallux valgus and while there is evidence of 
mild to moderate discomfort upon plantar flexion of the great 
toes, the evidence does not show that it is so severe as to 
support an evaluation higher than the 20 percent evaluation 
assigned herein.  Likewise, the medical evidence of record 
does not indicate that the appellant's foot injury is more 
than moderately severe to support a higher evaluation under 
Diagnostic Code 5284.  

A review of the evidence does not suggest that the appellant 
is entitled to a "staged" rating for his service-connected 
bilateral gout.  See Fenderson, 12 Vet. App. at 126.  At no 
time since the appellant filed his claim for service 
connection has the service-connected disability been more 
disabling than as currently rated.  The appellant's gout has 
presented a degree of impairment equal to a 20 percent 
disability rating since the effective date of the claim.     

In conclusion, the preponderance of the evidence is against 
the appellant's claim for an initial rating in excess of 20 
percent for his service-connected bilateral gout.  Neither 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings nor 
incapacitating exacerbations occurring 3 or more times a 
year, as would warrant an increased initial rating, have been 
shown.  For this reason, the claim is denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the schedular evaluations in this 
case are not inadequate.  An evaluation in excess of 20 
percent is provided for certain manifestations of the 
service-connected gout but the medical evidence reflects that 
those manifestations are not present in this case.  The 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, nor interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  The appellant has indicated 
that prolonged standing aggravated his gout, and that as 
such, he was having problems at his job at a cabinet factory.  
The appellant has also stated that he has had to take sick 
leave from work due to his gout, and he has submitted a 
computer printout from his employer which showed that from 
September 2003 to January 2004, he missed 5 days from work 
due to swollen or sore feet.  However, the schedular rating 
criteria are designed to take such factors into account.  In 
addition, as previously stated, there is no evidence showing 
that the days missed were specifically due to the appellant's 
gout.  In this regard, while the appellant's gout is 
primarily characterized by tenderness of the proximal toes, 
the appellant has other foot problems, such as chronic pain 
and swelling in his feet, which are mostly due to his other 
service-connected disabilities.  In addition, in the 
appellant's January 2004 VA examination, the examiner stated 
that the appellant did not have to wear corrective shoes or 
any inserts in relation to the gout.  The examiner further 
stated that in regard to prolonged standing and walking, it 
was primarily the peripheral neuropathy that affected the 
appellant with those activities and not the gout, unless he 
had an acute flare-up.  To the extent that the appellant has 
flare-ups of his gout, the appellant has stated that he is 
able to abort these flare-ups with medication.  Thus, in the 
appellant's case, there is no indication that his gout is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral gout is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


